Citation Nr: 0503214	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  95-25 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 60 percent disabling.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

In August 2002, the Board issued a decision denying the 
veteran's claim for an increased rating for Crohn's disease.  
The veteran appealed the August 2002 decision.  In March 
2003, the United States Court of Appeals for Veterans Claims 
(Court) granted the Secretary's motion for remand and to stay 
further proceedings, vacated the August 2002 Board decision, 
and remanded the veteran's claim to the Board for 
readjudication.  In August 2003, the Board remanded the 
veteran's claim for further development.  That development 
has been completed and the veteran's claim is now ready for 
RO review.


FINDING OF FACT

The veteran's Crohn's disease results in anemia, daily pain, 
discomfort and overall general debility, and a physician has 
stated that the veteran is totally disabled due to Crohn's 
disease.


CONCLUSION OF LAW

The criteria for a 100 percent rating for Crohn's disease 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 7399, 7323 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in April 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini II specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran 
has been provided VA examinations and has obtained his 
private medical records.  The veteran has submitted numerous 
private medical records and opinions.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal and he has done so.  There is no 
indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claim which has 
not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran was granted service connection and a 30 percent 
rating for colitis effective from November 1979.  By rating 
action in December 1992, the veteran's disability was 
reclassified as Crohn's disease and the veteran was assigned 
an increased rating of 60 percent for that disability.  The 
60 percent rating was made effective from December 1991.  The 
veteran submitted his claim for an increased rating in March 
1996.

On VA examination in May 1996, the veteran complained of 
essentially constant abdominal pain, indigestion, epigastric 
type pain with gas and burning in his epigastrium all the 
time.  It was worse with eating.  The veteran asserted that 
he bloats and said that sometimes his belly extended by five 
inches in diameter.  The veteran reported 10 to 12 loose 
stools per day, or three to four days of constipation.  The 
veteran stated that he had hematochezia and melena quite 
frequently.  The veteran had tenesmus with all bowel 
movements and crampy abdominal pain with all bowel movements.  
The veteran asserted that he was nauseated all the time, and 
that he vomited approximately six times a week.  The veteran 
reported that he had problems with weight loss and an 
inability to maintain weight.  The veteran said that he had 
problems with malaise, fatigue and weakness from Crohn's 
disease.  The veteran also mentioned that the Crohn's and his 
nervous disorder went hand-in-hand.  That when his nerves 
were upset, his Crohn's disease worsened, and vice versa.  
Physical examination revealed the veteran to be 212 pounds.  
His build and state of nutrition revealed him to be normal.  
Chest X-ray was normal and upper gastrointestinal series 
showed a one centimeter diverticulum.  The assessment 
included regional enteritis or Crohn's disease, severe.

G.L.S., M.D., stated in August 1997 that he treated the 
veteran for Crohn's disease.  Dr. S. opined that the 
veteran's symptoms were very disabling, that medication had 
resulted in minimal improvement, and that the veteran would 
likely eventually need surgery.

In September 1997, J.B., M.D., wrote that the veteran's 
Crohn's disease had progressed to the point where it had 
passed into the stenotic phase.  Dr. B. believed that this 
would raise the veteran's level of disability above 60 
percent.

In a December 1997 letter, the veteran's private physician, 
R.P., M.D., stated that he treated the veteran for Crohn's 
disease.  He noted that he had reviewed the veteran's X-rays, 
CT scan, and small bowel series.  It was his opinion that the 
veteran was totally disabled because of Crohn's disease.

On VA examination in December 1997, the veteran had much the 
same complaints as he did at his May 1997 VA examination.  
Examination revealed that the veteran weighed 202 pounds.  
The veteran's abdomen was soft, but he grimaced with 
palpation, claimed secondary to pain.  The diagnoses included 
Crohn's disease of the distal ileum and terminal ileum with 
stenotic phase noted on current radiographs.  

A February 2001 letter from Dr. S. notes that the veteran had 
active Crohn's disease in his ileum.  Dr. S. stated that the 
veteran received therapy for Crohn's disease and that the 
veteran had recurring pain and irregular bowel habits as a 
result of his Crohn's disease.

In a July 2001 letter, the Dr. P. stated that the veteran was 
permanently and totally disabled due to Crohn's disease.

In an August 2001 letter, Dr. P. stated that the veteran was 
seriously disabled due to weakness from Crohn's disease, and 
that he sometimes needed to be assisted.  The veteran had 
told him that at times it felt as though his legs were 
collapsing beneath him.  Dr. P. further stated that he 
thought that he had provided evidence acceptable to award the 
veteran the 100 percent service-connected disability 
compensation that he deserved.

Private hospital records reveal that the veteran was admitted 
to emergency rooms in September 2002 and January 2004 
complaining of abdominal pain, nausea, and vomiting.  The 
diagnoses included Crohn's disease.

The veteran was afforded a VA examination in May 2004.  The 
examiner reviewed the veteran's claims file and hospital 
records.  The veteran reported that his weight had been 
stable over the past year.  The veteran reported that he had 
nausea and vomiting on occasion.  He said that he had 
actually vomited approximately three times in the last month, 
but that he had had nausea more often.  He stated that he did 
not have nausea daily.  Recent bowel habits had three days of 
constipation, followed by three days of loose stool, and then 
back and forth.  The veteran denied any fistula.  The veteran 
complained of pain around the umbilicus in his mid abdomen on 
a frequent basis, almost daily.  He reported abdominal pain 
daily in other areas of his abdomen as well.  The examiner 
noted that the veteran had been hospitalized at the beginning 
of 2004 for an ileus.  That was felt to be due to his Crohn's 
disease.  The veteran had also had problems recently with 
gastritis, esophagitis, and continuing problems with 
depression and anxiety.  He had also had duodenitis.  The 
examiner noted that the veteran was hospitalized in September 
2002 and January 2004 for acute episodes of abdominal pain.  
Each time he was treated symptomatically and conservatively 
for a short time and then allowed to return home.  

The examiner noted that the veteran had no signs of 
malnutrition.  The veteran did have a mild anemia, probably 
of chronic disease.  Clinical testing revealed slightly 
decreased hemoglobin and markedly low B12.  The diagnoses 
included Crohn's disease, gastritis, esophagitis, recurrent 
ileus from Crohn's disease, and B-12 deficiency.

The examiner stated that the veteran did not suffer from 
marked malnutrition.  He noted that the veteran's weight had 
been stable over the previous year, and that the veteran was 
in an excess state of nutrition.  The examiner noted that the 
veteran had had bowel disturbances and abdominal distress on 
a regular basis over the past three years, at least once a 
year, requiring hospital stays for treatment of acute 
abdominal pain, nausea, vomiting, and associated dehydration.  
The examiner noted that those episodes had been quite severe, 
but relatively short and resolved without surgery.  The 
hospitalizations were noted to be in July 2000, September 
2002, and January 2004.  The examiner reported that the 
veteran had had less severe abdominal distress and bowel 
disturbance on a more or less regular basis, having nausea 
and vomiting about three times per month.  The nausea had 
been more frequent than the vomiting.  Episodes of diarrhea 
and constipation alternating each week and some abdominal 
pain on a daily basis was noted.

The veteran's service-connected Crohn's disease is currently 
rated by analogy to Diagnostic Code 7323.  There is no 
Diagnostic Code directly applicable to Crohn's Disease.  When 
an unlisted condition is encountered, it is permissible to 
rate under a closely related disease or injury.  38 C.F.R. § 
4.20 (2003).  In the present case, the most appropriate code 
to use to rate Crohn's disease by analogy is Diagnostic Code 
7323, which provides for ulcerative colitis.  Specifically, 
it dictates that a 60 percent rating is warranted for severe 
symptoms with numerous attacks a year and malnutrition, with 
health only being fair when disease is in remission.  A 100 
percent rating is warranted for pronounced symptoms resulting 
in marked malnutrition, anemia, and general debility, or when 
serious complication as lever abscess.  38 C.F.R. § 4.71a, 
Diagnostic Code 7323 (2003).

The Board recognizes that the veteran has not been shown to 
have marked malnutrition or serious complication of liver 
abscess.  However, the veteran has been shown to have general 
debility and anemia due to Crohn's disease.  The record 
contains numerous medical records revealing frequent and 
continuing treatment for Crohn's disease.  The veteran has 
reported daily pain and discomfort.  He has also had 
alternating constipation and diarrhea on a continuing basis.  
Nausea has been noted on almost a daily basis, and vomiting 
has been noted several times a month.  It was noted that in 
the last three years the veteran had severe exacerbations of 
Crohn's disease, requiring hospitalization each year.  
Furthermore, a private physician stated in December 1997, 
July 2001, and August 2001 that the veteran was totally 
disabled due to his Crohn's disease.  The Board is of the 
opinion that, with resolution of doubt in the veteran's 
favor, the evidence indicates that the veteran experiences 
daily pain and debility from his Crohn's disease that results 
in total disability, and that the veteran's symptoms from 
Crohn's disease, including anemia and debility, more nearly 
meet the criteria for a 100 percent rating under Diagnostic 
Code 7232.  Accordingly, a 100 percent rating for Crohn's 
disease is warranted.


ORDER

A 100 percent rating for Crohn's disease is granted, subject 
to the law and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


